 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 


Exhibit 10.42
RESTRICTED STOCK AGREEMENT


granted pursuant to the


PHOTOMEDEX, INC. 2005 EQUITY COMPENSATION PLAN




THIS RESTRICTED STOCK AGREEMENT (the “Restricted Stock Agreement”) is made and
entered into as of June 15, 2009 by and between PhotoMedex, Inc., a Delaware
corporation (the “Company”) and the following individual:


Name:  Michael R. Stewart (the “Purchaser”)
Address: 3930 Ruckman Way, Doylestown, PA 18901


Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the PhotoMedex, Inc. 2005 Equity Compensation Plan (the “Plan”).
The Purchaser agrees to be bound by the terms and conditions of the Plan, which
are incorporated herein by reference and which control in case of any conflict
with this Restricted Stock Agreement, except as otherwise specifically provided
in the Plan. The Purchaser has an Employment Agreement, dated September 1, 2007,
with the Company.


SECTION 1  ACQUISITION OF SHARES.


(a)           Issuance. On the terms and conditions set forth in this Restricted
Stock Agreement, the Company agrees to issue Ten Thousand Five Hundred (10,500)
shares to the Purchaser. The issuance shall occur at the offices of the Company
on the date set forth above or at such other place and time (but not in a
calendar year other than the current calendar year) as the parties may agree.
 
(b)           Consideration. The Purchaser agrees to pay to the Company the sum
of $.01 (the “Per Share Purchase Price”) for each of such Shares, representing
the par value thereof. Payment shall be made on the issuance date by delivery to
the Company of the Purchaser's check in the amount of the aggregate purchase
price.
 
(c)           Defined Terms. Certain capitalized terms are defined in Sections 2
and 3 of this Restricted Stock Agreement.
 


SECTION 2  RIGHT OF REPURCHASE.

 
(a)           Scope of Repurchase Right. Until they vest in accordance with
Section (b) below, the Purchased Shares shall be Restricted Shares and shall be
subject to the Right of Repurchase. The Company may exercise its Right of
Repurchase only during the earlier to occur of: (i) the Repurchase Period
following the termination of the Purchaser’s Service, or (ii) the Repurchase
Period following the failure of the Restricted Shares to vest as of December 31,
2010. The Right of Repurchase may be exercised automatically under Section 2(d)
below.
 
·  
 
(b)           Lapse of Repurchase Right.
 


(i)           Except as otherwise provided in Section 2(b)(ii), the Right of
Repurchase shall lapse with respect to all Restricted Shares, and the
Purchaser’s rights in such Shares shall be vested, if the Company has  adjusted
net income (“2010 Adjusted Net Income”) equal to or greater than zero for the
Company’s fiscal year ended December 31, 2010. For purposes of this Section
2(b)(i), the 2010 Adjusted Net Income shall be “net income after income taxes”,
based on the audited financial statements of PhotoMedex, Inc. and Subsidiaries
for the year ended December 31, 2010, excluding income or expense, on a post-tax
basis, from stock options or warrants on the Company stock. In the event that
the Company does not achieve 2010 Adjusted Net Income, then the Company shall
have until June 30, 2011, to repurchase the restricted shares.


(ii)           Notwithstanding Section 2(b)(i), the Restricted Shares may vest,
and the Right of Repurchase may lapse, sooner under Sections 6(c)(6) and 10(a)
of the Purchaser’s Employment Agreement with the Company.


(c)           Escrow. Upon issuance, the certificate(s) for Purchased Shares
shall be deposited in escrow with the Company to be held in accordance with the
provisions of this Restricted Stock Agreement. Any additional or exchanged
securities or other property described in Section 2(f) below shall be delivered
to the Company to be held in escrow. All ordinary cash dividends on Purchased
Shares (or on other securities held in escrow) shall be paid directly to the
Purchaser and shall not be held in escrow. Purchased Shares, together with any
other assets held in escrow under this Restricted Stock Agreement, shall be (i)
surrendered to the Company for repurchase upon exercise of the Right of
Repurchase or (ii) released to the Purchaser upon his or her request to the
extent that the Purchased Shares have ceased to be Restricted Shares (but not
more frequently than once every six months). In any event, all Purchased Shares
that have ceased to be Restricted Shares, together with any other vested assets
held in escrow under this Restricted Stock Agreement, shall be released within
90 days after the termination of the Purchaser's Service.

 
(d)           Exercise of Repurchase Right. The Company shall be deemed to have
exercised its Right of Repurchase automatically for all Restricted Shares as of
the commencement of the Repurchase Period, unless the Company during the
Repurchase Period notifies the holder of the Restricted Shares pursuant to
Section 9 that it will not exercise its Right of Repurchase for some or all

 
 

--------------------------------------------------------------------------------

 



of the Restricted Shares. During the Repurchase Period, the Company shall pay to
the holder of the Restricted Shares the purchase price determined under Section
2(a) above for the Restricted Shares being repurchased ( i.e. , $.01 per Share,
as adjusted for stock splits, stock dividends and similar corporate
transactions). Payment shall be made in cash or cash equivalents and/or by
canceling indebtedness to the Company incurred by the Purchaser. The
certificate(s) representing the Restricted Shares being repurchased shall be
delivered to the Company (if not already held by the Company).

 
(e)           Termination of Rights as Stockholder. If the Right of Repurchase
is exercised in accordance with this Section 2 and the Company makes available
the consideration for the Restricted Shares being repurchased, then the person
from whom the Restricted Shares are repurchased shall no longer have any rights
as a holder of the Restricted Shares (other than the right to receive payment of
such consideration). Such Restricted Shares shall be deemed to have been
repurchased pursuant to this Section 2 whether or not the certificate(s) for
such Restricted Shares have been delivered to the Company or the consideration
for such Restricted Shares has been accepted.


(f)           Additional or Exchanged Securities and Property. In the event of a
merger or consolidation of the Company with or into another entity (other than a
Change in Control Event), any other corporate reorganization (other than a
Change in Control Event), a stock split, the declaration of a stock dividend,
the declaration of an extraordinary dividend payable in a form other than stock,
a spin-off, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company's outstanding securities, any securities or
other property (including cash or cash equivalents) that are by reason of such
transaction exchanged for, or distributed with respect to, any Restricted Shares
shall continue to be subject to the Right of Repurchase. Appropriate adjustments
to reflect the exchange or distribution of such securities or property shall be
made to the number and/or class of the Restricted Shares and to all of the
provisions of this Section 2, including the price per share to be paid upon the
exercise of the Right of Repurchase, provided that the aggregate purchase price
payable for the Restricted Shares shall remain the same. In the event of a
merger or consolidation of the Company with or into another entity or any other
corporate reorganization that does not constitute a Change in Control Event, the
Right of Repurchase may be exercised by the Company's successor.

 
(g)           Transfer of Restricted Shares. The Purchaser shall not transfer,
assign, encumber or otherwise dispose of any Restricted Shares without the
Company's written consent (which consent may be withheld with or without any
reason therefor), except as provided in the following sentence. The Purchaser
may transfer Restricted Shares to one or more members of the Purchaser's
Immediate Family or to a trust or partnership established by the Purchaser for
the benefit of the Purchaser and/or one or more members of the Purchaser's
Immediate Family, provided in either case that the Transferee agrees in writing
on a form prescribed by the Company to be bound by all provisions of this
Restricted Stock Agreement. If the Purchaser transfers any Restricted Shares,
then this Restricted Stock Agreement shall apply to the Transferee to the same
extent as to the Purchaser.

 
(h)           Assignment of Repurchase Right. The Board of Directors may freely
assign the Company's Right of Repurchase, in whole or in part. Any person who
accepts an assignment of the Right of Repurchase from the Company shall assume
all of the Company's rights and obligations under this Section 2.

 
(i)           Part-Time Employment and Leaves of Absence. If the Purchaser
commences working on a part-time basis, then the Company may adjust the vesting
schedule set forth in Section 2(b) above in accordance with the Company's
part-time work policy or the terms of an agreement between the Purchaser and the
Company pertaining to his or her part-time schedule. If the Purchaser goes on a
leave of absence, then the Company may adjust the vesting schedule set forth in
Section 2(b) above in accordance with the Company's leave of absence policy or
the terms of such leave. Except as provided in the preceding sentence, Service
shall be deemed to continue while the Purchaser is on a  bona fide  leave of
absence, if (i) such leave was approved by the Company in writing and (ii)
continued crediting of Service is expressly required by the terms of such leave
or by applicable law (as determined by the Company). Service shall be deemed to
terminate when such leave ends, unless the Purchaser immediately returns to
active work.


SECTION 3  OTHER DEFINITIONS.


“Immediate Family” shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law and shall include
adoptive relationships.


“Purchased Shares” shall mean the Shares purchased by the Purchaser pursuant to
this Restricted Stock Agreement.


“Repurchase Period” shall mean a period of 180 consecutive days commencing on
the earlier to occur of: (i) the date when the Purchaser's Service terminates
for any reason, including (without limitation) death or disability; or (ii) the
last date when the Restricted Shares might vest (viz. December 31, 2010), but in
fact do not vest at that time.


 “Restricted Share” shall mean a Purchased Share that is subject to the Right of
Repurchase.


“Right of Repurchase” shall mean the Company's right of repurchase described in
Section 2.


“Securities Act” shall mean the Securities Act of 1933, as amended.

 
“Service” shall mean service to the Company or its subsidiaries as an Employee
or, following a Change in Control Event, service to the New Employer (as defined
in Section 2(b)) or its subsidiaries as an employee.

 
 

--------------------------------------------------------------------------------

 



“Share” shall mean one share of Stock


“Stock” shall mean the Common Stock of the Company, par value $0.01 per Share.


“Transferee” shall mean any person to whom the Purchaser directly or indirectly
transfers any Purchased Shares.


SECTION 4  OTHER RESTRICTIONS ON TRANSFER.

 
(a)           Purchaser Representations. In connection with the issuance and
acquisition of Shares under this Restricted Stock Agreement, the Purchaser
hereby represents and warrants to the Company as follows:

 
(i)           The Purchaser has received a copy of an offering memorandum
relating to the sale of the Purchased Shares to the Purchaser hereunder.


(ii)           The Purchaser acknowledges his or her understanding that if he or
she is an “affiliate” of the Company, the Purchaser's right to resell the
Purchased Shares after the Company's Right of Repurchase lapses is restricted
under the Securities Act.

 
(iii)           The Purchaser will not sell, transfer or otherwise dispose of
the Purchased Shares in violation of the Securities Act or the rules promulgated
thereunder, including Rule 144 under the Securities Act. The Purchaser agrees
that he or she will not dispose of the Purchased Shares unless and until he or
she has complied with all requirements of this Restricted Stock Agreement
applicable to the disposition of Purchased Shares and he or she has provided the
Company with written assurances, in substance and form reasonably satisfactory
to the Company, that (A) the proposed disposition does not require registration
of the Purchased Shares under the Securities Act or all appropriate action
necessary for compliance with the registration requirements of the Securities
Act or with any exemption from registration available under the Securities Act
(including Rule 144) has been taken and (B) the proposed disposition will not
result in the contravention of any transfer restrictions applicable to the
Purchased Shares under state securities law.

 
(b)           Securities Law Restrictions. Regardless of whether the offering
and sale of Shares under this Restricted Stock Agreement have been registered
under the Securities Act or have been registered or qualified under the
securities laws of any state, the Company at its discretion may impose
restrictions upon the sale, pledge or other transfer of the Purchased Shares
(including the placement of appropriate legends on stock certificates or the
imposition of stop-transfer instructions) if, in the judgment of the Company,
such restrictions are necessary or desirable in order to achieve compliance with
the Securities Act, the securities laws of any state or any other law.

 
(c)           Rights of the Company. The Company shall not be required to (i)
transfer on its books any Purchased Shares that have been sold or transferred in
contravention of this Restricted Stock Agreement or (ii) treat as the owner of
Purchased Shares, or otherwise to accord voting, dividend or liquidation rights
to, any transferee to whom Purchased Shares have been transferred in
contravention of this Restricted Stock Agreement.

 
SECTION 5  SUCCESSORS AND ASSIGNS.


Except as otherwise expressly provided to the contrary, the provisions of this
Restricted Stock Agreement shall inure to the benefit of, and be binding upon,
the Company and its successors and assigns and shall be binding upon the
Purchaser and the Purchaser's legal representatives, heirs, legatees,
distributees, assigns and transferees by operation of law, whether or not any
such person has become a party to this Restricted Stock Agreement or has agreed
in writing to join herein and to be bound by the terms, conditions and
restrictions hereof.


SECTION 6  NO RETENTION RIGHTS.


Nothing in this Restricted Stock Agreement shall confer upon the Purchaser any
right to continue in Service for any period of specific duration or interfere
with or otherwise restrict in any way the rights of the Company (or any Parent
or Subsidiary employing or retaining the Purchaser) or of the Purchaser, which
rights are hereby expressly reserved by each, to terminate his or her Service at
any time and for any reason, with or without cause.


SECTION 7  TAX ELECTION.


The acquisition of the Purchased Shares may result in adverse tax consequences
that may be avoided or mitigated by filing an election under Code Section 83(b).
Such election may be filed only within 30 days after the date of purchase.  The
Purchaser should consult with his or her tax advisor to determine the tax
consequences of acquiring the Purchased Shares and the advantages and
disadvantages of filing the Code Section 83(b) election. The Purchaser
acknowledges that it is his or her sole responsibility, and not the Company's
responsibility, to file a timely election under Code Section 83(b), even if the
Purchaser requests the Company or its representatives to make this filing on his
or her behalf.   CIRCULAR 230 DISCLAIMER: Nothing contained herein concerning
certain federal income tax considerations is intended or written to be used, and
cannot be used, for the purpose of (i) avoiding tax-related penalties under the
Internal Revenue Code or (ii) promoting, marketing, or recommending to another
party any transactions or tax-related matters addressed herein.

 
 

--------------------------------------------------------------------------------

 



SECTION 8  LEGENDS.


All certificates evidencing Purchased Shares shall bear the following legend:


“THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE ISSUER OF SUCH SHARES AND THE REGISTERED HOLDER
OF SUCH SHARES (OR THE PREDECESSOR IN INTEREST TO SUCH HOLDER OF SHARES). SUCH
AGREEMENT GRANTS TO SUCH ISSUER CERTAIN REPURCHASE RIGHTS UPON TERMINATION OF
SERVICE WITH THE COMPANY. THE SECRETARY OF SUCH ISSUER WILL UPON WRITTEN REQUEST
FURNISH A COPY OF SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”

 

 
If required by the authorities of any state in connection with the issuance of
the Purchased Shares, the legend or legends required by such state authorities
shall also be endorsed on all such certificates.


SECTION 9  NOTICE.

 
Any notice required by the terms of this Restricted Stock Agreement shall be
given in writing and shall be deemed effective upon (i) personal delivery, (ii)
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or (iii) deposit with a recognized overnight
courier service, with shipping charges prepaid. Notice shall be addressed to the
Company at its principal executive office and to the Purchaser at the address
that he or she most recently provided to the Company in accordance with this
Section 9.

 
SECTION 10  ENTIRE AGREEMENT.

 
This Restricted Stock Agreement, together with the Plan and the Purchaser’s
Employment Agreement with the Company, constitutes the entire contract between
the parties hereto with regard to the subject matter hereof and supersedes any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof.

 
SECTION 11  CONFLICITS OF LAW.

 
This Restricted Stock Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflict
of laws principles.

 


IN WITNESS WHEREOF, each of the parties has executed this Restricted Stock
Agreement, in the case of the Company by its duly authorized officer, as of the
day and year first above written.

 
 
PURCHASER:
 
PHOTOMEDEX, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 /s/ Michael R. Stewart
 
By:  /s/ Richard J. DePiano
 
 
Name: Michael R. Stewart
 
 
Name: Richard J. DePiano
Title: Chairman of the Board of Directors
 

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------